On Motion for Rehearing.
Since we disposed of this case on its merits, counsel for appellant calls our attention to the case of Maryland Casualty Co. v. Landry, 129 S.W.2d 755, 758, in which a writ of error was dismissed because the judgment of the Court of Civil Appeals is correct.
In stating the case, the opinion observes that the employee was injured on October 13th, 1936, but did not file his claim until May 12th, 1937, and that the jury found that there was good cause for not sooner filing his claim.
This matter must have been presented to the Court of Civil Appeals as error requiring a reversal, since only three questions presented are discussed and the third was disposed of by the Court in the following language: “Appellee was a minor when he was injured, and did not attain his majority until several months after his claim was filed with the Industrial Accident Board. He had no legal guardian of his estate, and no one purported to act for him as ‘next friend.’ On these facts the minority of appellee, as a matter of law, constituted ‘good cause,’ as defined by Art. No. 8307, Sec. 4a, Revised Civil Statutes; on the issue of appellee’s minority see Art. No. 8306, Sec. 3.”
We do not know what facts were pleaded as showing “good cause”, other than the *254employee’s minority, but we find the Court of Civil Appeals disposing of the assignment of error solely on the fact of his minority.
The motion for rehearing is overruled.